Opinion issued February 20, 2020




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00525-CV
                             ———————————
    IN RE R&R VERDURAS, LTD D/B/A R&R PRODUCE AND CRISOFOR
                      DELATORRE, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, R&R Verduras, Ltd, doing business as R&R Produce, and Crisofor

Delatorre, have filed a petition for a writ of mandamus challenging the trial court’s

order striking their counter-affidavits concerning medical expenses.1 See TEX. CIV.

PRAC. & REM. CODE § 18.001. On February 4, 2020, relators moved to dismiss the


1
       The underlying case is Miguel Frias v. R&R Verduras, Ltd d/b/a R&R Produce and
       Crisofor Delatorre, Cause No. 2017-78397, pending in the 190th District Court of
       Harris County, Texas, the Honorable Beau Miller presiding.
petition for writ of mandamus, stating that the parties have settled the underlying

suit and relators no longer want to pursue mandamus relief. No opinion has issued.

      We grant relators’ motion and dismiss the petition for writ of mandamus. All

pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2